[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff's complaint avers the making of an unsecured loan to defendant and the latter's default in payment thereof. Defendant's answer denied the material averments.
The case is before the Court on plaintiff's motion for summary judgment, supported by affidavit. Defendant offered nothing contra, as provided in R.C.P. 56(e). There is no genuine issue of fact here and plaintiff is entitled to judgment.Tangleridge Dev. Corp. v. Joslin, 570 A.2d 1109 (R.I. 1990). That judgment will be limited to the question of liability only under R.C.P. 56 (c), and the case is continued for proof of claim.
The clerk will forthwith enter judgment for plaintiff on the liability issue only.